NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3401-19

NEW JERSEY STATE POLICE,

          Petitioner-Respondent,

v.

TROOPER MEGAN HABINA,
#7870,

     Respondent-Appellant.
____________________________

                   Argued October 21, 2021 – Decided December 2, 2021

                   Before Judges Alvarez and Haas.

                   On appeal from the New Jersey Division of State
                   Police, Docket Nos. 2016-0581 and 2017-0009.

                   Claudia J. Gallagher argued the cause for appellant
                   (Chance & McCann, LLC, attorneys; Kevin P.
                   McCann, Claudia J. Gallagher and Matthew Weng, on
                   the briefs).

                   Jana R. DiCosmo, Deputy Attorney General, argued the
                   cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Sookie Bae-Park, Assistant
                   Attorney General, of counsel; Alexis F. Fedorchak,
                   Deputy Attorney General, on the brief).
PER CURIAM

      Megan Habina appeals from a March 31, 2020 final agency decision of

the Superintendent of the New Jersey Division of State Police terminating her

employment as a state trooper. The Superintendent adopted the Administrative

Law Judge (ALJ) John S. Kennedy's initial decision sustaining two out of three

disciplinary charges against Habina, and recommending her termination. The

Superintendent agreed that "in light of the gravity of [r]espondent's actions, the

appropriate penalty . . . is termination . . . ." We affirm for the reasons stated by

the Superintendent.

      Sometime in October or November 2016, while on duty, Habina lost the

alcohol influence report (AIR) necessary to complete the paperwork for a drunk

driving arrest. She consulted with Trooper Casey McPartlin, who suggested she

contact the Alcohol and Drug Testing Unit (ADTU) to retrieve a copy. Instead,

Habina used another unrelated AIR to create a replacement AIR and signed

McPartlin's name to it without his knowledge or consent. Habina admitted her

actions, but insisted no harm was done because she used a report with the same

blood alcohol percentage and changed no substantive information. She feared

the repercussions of losing the AIR. As a result, she was served with three

charges: acting or behaving in an official capacity to the personal discredit of


                                                                              A-3401-19
                                         2
the member or the Division (a violation of Article 6, § 2.A, of the Rules and

Regulations of the Division); making a false or misleading official report, or

knowingly entering into Division books or records inaccurate, false, or

misleading information (a violation of Article 5, § 16, of the Rules and

Regulations of the Division); and performing her job responsibilities in a

"culpably inefficient manner" (a violation of Article 5, § 5, of the Rules and

Regulations of the Division).

      On a separate occasion, Habina wrote a burglary investigation report

alleging K.G. was a suspect because Habina had compared his driver's license

picture to a surveillance video. K.G. did not have a New Jersey driver's license.

Furthermore, Habina provided the address of an acquaintance of the suspect,

falsely claiming it was "obtained through a Division database," when that simply

was not true. The Division learned of this false report when K.G. complained

that these inaccuracies had "contributed to his arrest and incarceration."

      When interviewed about the false report in the company of a union

representative, Habina said that she was uncertain whether she found K.G.'s

license, but asserted that she utilized the license of K.G.'s similar-looking son.

Habina's report also inaccurately listed dates that other troopers assisted her with

the case, which they could not corroborate. She admitted her report "was not


                                                                              A-3401-19
                                         3
factual." As a result of this false report, Habina was served with the same

charges as in the AIR matter.

      The Superintendent noted in the agency decision that police officers are

public servants held to a high standard. Furthermore, trooper discipline is within

the agency's managerial prerogative due to the importance of maintaining

discipline among the state police.

      The Superintendent did not credit Habina's attack on the Internal Affairs

interview regarding the burglary report.            Her expert testified at the

administrative law hearing that she was unfairly questioned.                  The

Superintendent found no merit to this argument, because among other reasons,

Habina did not dispute the substance of the charges making the claim

immaterial.

      As the Superintendent explained, Habina

              intentionally and inappropriately altered a Division
              record in connection with an arrest, including signing
              the name of a [s]tate [t]rooper on the document without
              his consent or knowledge. Further, her investigation
              report of a burglary contains various inaccuracies,
              including the basis for the identification of the suspect.
              [Habina's] claims of lack of experience or fear of
              discipline do not excuse or lessen the severity of her
              misconduct and misjudgment. Further, her allegation
              of inadequate supervision, in an attempt to shift
              responsibility for her behavior to her supervisors, also
              lacks merit.     [Habina's] misconduct violated the

                                                                            A-3401-19
                                          4
            standards of professionalism required of a [s]tate
            [t]rooper.

The Superintendent also quoted the ALJ, who in his decision stated that Habina

had "broken the public trust" by so substantially deviating from the behavior

expected of a law enforcement official.

      Now on appeal, Habina raises the following points:

            POINT I

            THE STATE DID NOT PROVIDE PROOF THAT
            TROOPER HABINA ACKNOWLEDGED RECEIPT
            OR CLEARLY KNEW THE POLICIES AND
            PROCEDURES SHE WAS CHARGED WITH
            VIOLATING.

            POINT II

            THE COURT ERRED IN OVERLOOKING THE
            EVIDENCE THAT DET. SGT. RYON BARCLAY'S
            INTERVIEW WAS UNFAIR AND BIASED.

      These arguments are so lacking in merit as to not warrant much discussion

in a written opinion. R. 2:11-3(e)(1)(E). The Division need not prove that a

trooper signed to acknowledge written guidelines in order to hold that trooper

accountable for falsifying information. As the New Jersey Supreme Court has

stated, it is a law enforcement official's primary duty to "enforce and uphold the

law." In re Phillips, 117 N.J. 567, 576-77 (1990) (quoting Moorestown v.

Armstrong, 89 N.J. Super. 560, 566 (App. Div. 1965)). Habina should have

                                                                            A-3401-19
                                          5
known falsifying the AIR report and signing another trooper's name without his

knowledge or consent violated Division policies, even if she never received

written standards to that effect.

      The same is true with regard to the false burglary report. Even if we

accepted Habina's expert's opinion for the sake of argument, which we do not,

the internal investigations officer's credibility or "bullying" behavior is

ultimately irrelevant. Habina falsified the suspect's identification—which may

have caused his incarceration—and inaccurately recorded the involvement of

other officers in the investigation. As the ALJ aptly pointed out, this conduct

alone would have cast doubt on Habina's future investigations.

      "Our review of administrative agency action is limited." Russo v. Bd. of

Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011). We uphold an

administrative agency's final decision unless clearly "arbitrary, capricious, or

unreasonable, or . . . lack[ing] fair support in the record." Ibid. (quoting In re

Herrmann, 192 N.J. 19, 27-28 (2007)). We are "in no way bound by an agency's

interpretation . . . of a strictly legal issue . . . ." Ibid. (quoting Mayflower Sec.

Co. v. Bureau of Sec. in the Div. of Consumer Affs. of the Dep't of Law & Pub.

Safety, 64 N.J. 85, 93 (1973)). Thus, an agency's purely legal conclusions are




                                                                              A-3401-19
                                         6
reviewed de novo. Ibid. In this case, we uphold the administrative agency's

reasonable, factually supported, and legally sound final decision.

      Affirmed.




                                                                     A-3401-19
                                       7